95 N.Y.2d 823 (2000)
In the Matter of JAMES H. SHAW, JR., Justice of the Supreme Court, Second Judicial District, Kings County, Petitioner.
STATE COMMISSION ON JUDICIAL CONDUCT, Respondent.
Court of Appeals of the State of New York.
Submitted May 15, 2000.
Decided June 20, 2000.
Request for review of the decision and order of the Commission on Judicial Conduct denying reconsideration dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that the Court of Appeals does not have jurisdiction to entertain a request for review of such a determination (see, Matter of Lenney, 70 NY2d 863; NY Const, art VI, § 22; Judiciary Law § 44).